
	

113 SRES 455 ATS: Designating May 2014 as “Older Americans Month”.
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 455
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Mr. Nelson (for himself, Ms. Collins, Mr. Sanders, and Mr. Cardin) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating May 2014 as Older Americans Month.
	
	
		Whereas President John F. Kennedy first designated May as Senior Citizens Month in 1963;Whereas in 1963, only 17,000,000 individuals living in the United States were age 65 or
			 older, approximately 1/3 of such individuals lived in poverty, and few
			 programs existed to meet the needs of older individuals in the United
			 States;Whereas in 2014, there are more than 43,000,000 individuals age 65 or older in the United States,
			 and
			 such individuals account for 13.7 percent of the total population of the
			 United States;Whereas in 2014, more than 9,600,000 veterans of the Armed Forces are age 65 or older;Whereas 	older individuals in the United States rely on Federal programs, such as Social
			 Security, the Medicare program, the Medicaid program, for financial
			 security
			 and high-quality affordable health care;Whereas 	the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) provides supportive
			 services to help individuals of the United States who are age 60 or older
			 maintain maximum independence in their homes and communities;Whereas the Older Americans Act of 1965 provides funding for programs,
			 including nutrition services, transportation, and care management,  to
			 assist more than 11,000,000 older individuals in the United States each
			 year;Whereas compared to older individuals in the United States in past generations, older individuals
			 in the United States in 2014 are working longer, living longer, and
			 enjoying healthier, more active, and more independent lifestyles;Whereas 	more than 4,300,000 individuals  in the United States age 65 or older continue to
			 work as full-time, year-round employees;Whereas older individuals in the United States play an important role in society by continuing to
			 contribute their experience, knowledge, wisdom, and accomplishments;Whereas older individuals in the United States play vital roles in their communities and remain
			 involved in volunteer work, mentoring activities, the arts, cultural
			 activities, and civic engagement; andWhereas a society that recognizes the success of older individuals  and continues to enhance their
			 access to quality and affordable health care will encourage the ongoing
			 participation and heightened independence  of
			 such individuals and will ensure the continued safety and well-being of
			 such individuals:
		
	
		That the Senate—
			(1)designates May 2014 as Older Americans Month; and(2)encourages the people of the United States to provide opportunities for older individuals to
			 continue to flourish by—(A)emphasizing the importance  and leadership of older individuals through public recognition of their
			 ongoing achievements;(B)presenting opportunities for older individuals to share their wisdom, experience, and skills with
			 younger generations; and(C)recognizing older individuals as valuable assets in strengthening communities across the United
			 States.
				
